UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5019



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


EDDIE LAMONT FOX,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-cr-225-BO)


Submitted:   April 22, 2008                   Decided:   May 5, 2008


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Jeffrey B. Welty, Durham, North Carolina, for Appellant. George E.
B. Holding, United States Attorney, Anne M. Hayes, Jennifer P. May-
Parker, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eddie Lamont Fox appeals his eighty-seven month prison

sentence following his guilty plea to distributing five or more

grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B) (West 1999 & Supp. 2007).           We have reviewed the record

and find no reversible error.

             A defendant may waive the right to appeal if that waiver

is knowing and intelligent.        United States v. Amaya-Portillo, 423

F.3d 427, 430 (4th Cir. 2005).        To determine whether a waiver is

knowing and intelligent, this court examines the totality of the

circumstances,     including   the    accused’s     experience,    conduct,

educational background, and familiarity with the terms of the plea

agreement.     United States v. General, 278 F.3d 389, 400 (4th Cir.

2002).   Generally,     if   the   district    court   fully   questioned   a

defendant regarding the waiver of his right to appeal during the

Rule 11 colloquy, the waiver is both valid and enforceable.             See

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).            The

question of whether a defendant validly waived his right to appeal

is a question of law that this court reviews de novo.                United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).            Our review of

the record leads us to conclude that Fox knowingly and voluntarily

waived the right to appeal the calculation of the Sentencing

Guidelines range and the reasonableness of his sentence.            Thus, we

dismiss this part of Fox’s appeal.


                                    - 2 -
            However, an appellate waiver does not preclude challenges

to a sentences based on a constitutionally impermissible sentencing

factor such as race.        United States v. Marin, 961 F.2d 493, 496

(4th Cir. 1992).      Fox argues the district court chose to sentence

him at the top of the Guidelines range because he violated the

district    judge’s   moral   and     religious   beliefs     by   having   five

children out of wedlock with three different women.                  The court,

however, did not express any personal religious beliefs.               Further,

our review of the record convinces us that the court noted Fox’s

marital status only in concluding that Fox’s lack of responsibility

to   his   children   had   serious    ramifications    for    the    children,

including Fox’s failure to pay child support.            This reasoning was

entirely permissible, and is consistent with our recognition that,

“[t]o a considerable extent a sentencing judge is the embodiment of

public condemnation and social outrage.”            United States v. Baker,

925 F.2d 728, 740 (4th Cir. 1991).            We thus conclude the district

court did not use any constitutionally impermissible factors when

sentencing Fox.       Accordingly, to the extent this specific claim

raises an issue not precluded by the plea agreement’s waiver of

appellate rights, we affirm the sentence of the district court.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                         DISMISSED IN PART;
                                                            AFFIRMED IN PART

                                      - 3 -